IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2666 Disciplinary Board No. 3
                                :
                Petitioner      :            No. 53 DB 2019
                                :
           v.                   :            Attorney Registration No. 57247
                                :
LEWIS P. HANNAH, III,           :            (Philadelphia)
                                :
                Respondent      :




                                       ORDER

PER CURIAM
      AND NOW, this 26th day of November, 2019, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint Petition

in Support of Discipline on Consent is granted, and Lewis P. Hannah, III is suspended on

consent from the Bar of this Commonwealth for a period of three years. He shall comply

with all the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board. See

Pa.R.D.E. 208(g).